Citation Nr: 1522254	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  14-27 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial, compensable rating for prostate cancer.

2.  Entitlement to service connection for nerve damage to bladder, to include urinary incontinence, and to include as secondary to prostate cancer.

3.  Entitlement to service connection for nerve damage to bowels, to include bowel condition, and to include as secondary to prostate cancer.

4.  Entitlement to service connection for nerve damage to the kidneys, to include as secondary to prostate cancer.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), with associated anxiety, depression, and anger.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO continued a noncompensable evaluation for prostate cancer and denied service connection for nerve damage to bladder, bowels, and kidneys.  The RO also confirmed a previous denial of service connection for PTSD, with associated anxiety, depression, and anger.  

The Board notes that in a June 2013 rating decision, the RO granted service connection for prostate cancer (for which the RO denied an increased rating in the October 2013 rating decision discussed above), erectile dysfunction, and special monthly compensation for loss of use of a creative organ.  The RO also denied service connection for bladder cancer.

In a December 2013 notice of disagreement (NOD), the Veteran appealed the denials of the reopening of the claim for service connection for PTSD; service connection for nerve damage to the bowel, kidneys and bladder, and increased ratings for erectile dysfunction and bilateral hearing loss.  He did not file a notice of disagreement as to bladder cancer or the grant of special monthly compensation.  As such, those matters are not before the Board.

In May 2014, the RO issued a statement of the case (SOC) addressing the claims for an increased rating for prostate cancer; service connection for nerve damage to the bladder, bowels, and kidneys; and the PTSD claim.  In July 2014, the Veteran filed a substantive appeal (VA Form 9) in regards to that SOC.

Later in July 2014, the RO issued a SOC as to the claims for increased ratings for erectile dysfunction and bilateral hearing loss.  The Veteran did not file a substantive appeal as to either of those issues, his representative has not indicated continued pursuit of those matters, and the RO has not continued to pursue such matters.  As such, those matters are not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected prostate cancer warrants an initial, compensable rating.  He further contends that he has nerve damage to the bladder, to include urinary incontinence; nerve damage to the bowels, to include bowel condition; and nerve damage to the kidneys secondary to his service-connected prostate cancer.  He also claims to have PTSD, with associated anxiety, depression, and anger due to service.  (December 2013 NOD).

Upon further review of the record, it appears that the AOJ denied these matters in an October 2013 rating decision.  The Veteran filed a December 2013 NOD.  Following a May 2014 SOC, he filed a substantive appeal in July 2014, wherein the Veteran requested a BVA hearing at his local VA office.  An April 2015 letter documents that the Veteran was scheduled for a BVA videoconference hearing in May 2015.  However, in a May 7, 2015 Report of General Information, the Veteran reported that he did not wish to attend the May 2015 video hearing, but wanted an in-person BVA hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ/AMC should schedule the Veteran to appear at the requested BVA in-person hearing at the RO, pursuant to the Veteran's July 2014 and May 2015 requests.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

